UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-33067 MIDWEST ENERGY EMISSIONS CORP. (Exact name of Registrant as Specified in its Charter) Delaware 87-0398271 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 West Wilson Bridge Road, Suite 140 Worthington, Ohio (Address of principal Executive offices) (Zip Code) (614) 505-6115 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the Issuer’s classes of common stock, as of the latest practicable date: Common, $.001 par value per share; 33,458,345 outstanding as of May 14, 2013. MIDWEST ENERGY EMISSIONS CORP. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 27 Item 4. Controls and Procedures. 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 28 Item 3. Default upon Senior Securities. 28 Item 4. Mine Safety Disclosure. 28 Item 5. Other Information. 28 Item 6. Exhibits. 29 SIGNATURES 30 2 Forward-Looking Statements This Quarterly Report on Form 10-Q contains “forward-looking statements,” as defined in Section 21E of the Securities Exchange Act of 1934, as amended, that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and reflect our current expectations regarding our future growth, results of operations, cash flows, performance and business prospects, and opportunities, as well as assumptions made by, and information currently available to, our management. Forward-looking statements are generally identified by using words such as “anticipate,” “believe,” “plan,” “expect,” “intend,” “will,” and similar expressions, but these words are not the exclusive means of identifying forward-looking statements. Forward-looking statements in this report are subject to risks and uncertainties that could cause actual events or results to differ materially from those expressed in or implied by the statements. These statements are based on information currently available to us and are subject to various risks, uncertainties, and other factors, including, but not limited to, those discussed under the caption “Risk Factors in the Company’s 2012 Form 10-K”. In addition, matters that may cause actual results to differ materially from those in the forward-looking statements include, among other factors, the gain or loss of a major customer, change in environmental regulations, disruption in supply of materials, a significant change in general economic conditions in any of the regions where our customer utilities might experience significant changes in electric demand, a significant disruption in the supply of coal to our customer units, the loss of key management personnel, failure to obtain adequate working capital to execute the business plan and any major litigation regarding the Company. Except as expressly required by the federal securities laws, we undertake no obligation to update such factors or to publicly announce the results of any of the forward-looking statements contained herein to reflect future events, developments, or changed circumstances or for any other reason. 3 PART I – FINANCIAL INFOMATION ITEM 1 – FINANCIAL STATEMENTS MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES Index to Condensed Financial Information Period Ended March 31, 2013 Page Condensed Consolidated Balance Sheets 5 Condensed Consolidated Statements of Operations 6 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements 9 4 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2012 March 31, 2013 (Unaudited) December 31, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable - Inventory Prepaid expenses and other assets Total current assets Property and Equipment, Net License, Net Prepaid expenses Deferred financing fees Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Accrued legal and consulting fees Advances payable - related party Convertible note payable of discontinued operations Notes payable Current liabilities of discontinued operations Advances payable -related party of discontinued operations Total current liabilities Convertible promissory notes payable Accrued Interest Total liabilities Stockholders' deficit Preferred stock, $.001 par value: 2,000,000 shares authorized Common stock; $.001 par value; 100,000,000 shares authorized; 33,408,345 shares issued and outstanding at March 31, 2013 33,239,878 shares issued and outstanding at December 31, 2012 Additional paid-in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE QUARTERS ENDED MARCH 31, 2 AND THE CUMULATIVE PERIOD DECEMBER 17, 2008 (INCEPTION) THROUGH MARCH 31, 2013 (UNAUDITED) For the Quarter Ended March 31, 2013(Unaudited) For the Quarter Ended March 31, 2012(Unaudited) December 17, 2008 (Inception) Through March 31, 2013 Revenues $ $ $ Costs and expenses: Cost of goods sold Operating expenses License maintenance fees Marketing and development Selling, general and administrative expenses Professional fees Impairment of fixed assets - Impairment of goodwill - - Total costs and expenses Operating loss ) ) ) Other expense Interest expense ) ) ) Loss on disposal of fixed assets - - ) Gain on forgiveness of liabilities - - Total other expense ) ) ) Net loss from continuing operations ) ) ) Net loss from discontinued operations - ) Net loss $ ) $ ) $ ) Net loss per common share - basic and diluted: Continuing operations $ ) $ ) Discontinued operations - - $ ) $ ) Weighted average common shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 6 MIDWEST ENERGY EMISSIONS CORP AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' DEFICIT FOR THE PERIOD FROM DECEMBER 17, 2008 (INCEPTION) THROUGH MARCH 31, 2013 (UNAUDITED) Total Common Stock Additional Accumulated Common Stock Stockholders' Shares Par Value Paid-in Capital (Deficit) Subscribed Deficit Balance - December 17, 2008 - $
